TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00337-CV




                                      In re Kenda Kushner




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed her petition for writ of mandamus and motion for emergency relief,

asking this Court to order the trial court to stay a trial setting for Monday, June 19, 2006. We deny

the petition for writ of mandamus and overrule the motion for emergency relief. See Tex. R. App.

P. 52.8.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Filed: June 16, 2006